STATE OF VERMONT

                               ENVIRONMENTAL COURT

                                          }
In re: Appeal of Nott              }      Docket No. 141-6-00 Vtec
                                          }

             Order Re: Motion for Stay and Motion for Summary Judgment

       Appellant appealed from one condition of a decision of the Zoning Board of
Adjustment of the Town of Hartford granting him Conditional Use Approval for a Home
Industry. Appellant is represented by William J. Donahue, Esq.; the Town is represented
by Kimberlee J. Sturtevant, Esq. No other parties have entered an appearance.


Motion for Stay
       On December 1, 2000, Appellant moved for a stay of the Hartford ZBA=s decision,
which the Court treated as a request to stay only Condition 2 of the ZBA decision (as a stay
of the entire decision would have left Appellant without conditional use approval
altogether). The request for stay was based on Appellant=s inability to fulfill his snow
plowing contractual obligations without the use of the off-premises employees at issue in
this appeal. On December 1, 2000, the Court granted a temporary stay until further order
of the Court after the Town would have had the opportunity to respond to the Motion to
Stay. The temporary stay was subject to a condition that no more than three employees
(other than Appellant) at any time shall be on the property which is the subject of this
appeal. The Town has now filed its response.
       The condition prohibiting more than three employees of the business, regardless of
where they are located, is the subject of the motion for summary judgment pending in this
appeal. No other condition of the permit was appealed; accordingly all other findings and
conditions remain in effect. This includes any requirement that only Appellant=s personal
vehicle may be parked on the site over night, and the limitations on daily vehicular round
trips to the property. Appellant must comply with all these conditions during the pendency
of this appeal or face enforcement action from the Town, regardless of the ruling on the
Motion for Stay.
       The purpose of the Court=s order on the Motion to Stay is to allow Appellant to fulfill
his contractual obligations, but to minimize the impact of his business on the surrounding
neighborhood, until the merits of the appeal of Condition 2 are resolved, either by summary
judgment or by a hearing. Appellant has shown that he will face irreparable injury if he is
prohibited from employing more than three persons off-site during the pendency of the
appeal. He has not appealed or alleged harm from any other conditions. We cannot find
that the public interest will be harmed if a limited stay is granted and all other conditions of
the permit are met. Accordingly, the Motion for Stay is GRANTED in PART, as follows,
until further order of the Court.
                Appellant may employ more than three persons off-site in his business, but
       no more than three employees may be on the property at any time, and no more
       than a total of ten round trips of vehicles may occur in any day, allocated as four
       round trips by Appellant and a total of six round trips for the total of Appellant=s
       employees. (See Finding Paragraph 16 of the decision on appeal). The Court
       recognizes that this requirement may mean that certain employees or vehicles must
       be dispatched by Appellant without their coming to the property in any given day or
       storm.


Motion for Summary Judgment & ARecord on Appeal@
       On December 14, 2000, Appellant filed his motion for summary judgment, and also
filed a ARecord on Appeal@ consisting of a copy of the Zoning Regulations and copies of
documents from the Zoning Administrator=s file. The Court hereby retains the Zoning
Regulations for use in connection with the Motion for Summary Judgment and is returning
to Attorney Donahue with this Order the remainder of the documents, as no Arecord@ is to
be forwarded to the Court in a de novo appeal. V.R.C.P. 76(e)(4)(B). If any of those
documents is necessary for Appellant=s Motion for Summary Judgment, they may be
submitted if appropriate pursuant to V.R.C.P. 56.
       We also note that we have a hearing date which may become available for this case
in Woodstock on January 24, 2001. Accordingly, while the parties= summary judgment
schedule now expires with any reply memo being filed on January 25, the parties may wish
to accelerate the schedule to allow the Court to consider and decide the motion in advance
of that date so that it could be used if necessary for any remaining issues on the merits.
Please advise the court on or before January 4 of any such change in the summary
judgment briefing schedule; if a telephone conference is necessary it may be held on
January 5, 2001.


      Done at Barre, Vermont, this 26th day of December, 2000.




                           _________________________________________________
                                Merideth Wright
                                Environmental Judge